Title: [Notes of Debates in the Continental Congress] 1775. Saturday. Sept. 22d. [i.e. 23d].
From: Adams, John
To: 


       Samuel Adams moved, upon Mifflins Letter, that a Sum be advanced from the Treasury for Mifflin and Barrell.
       Mr. E. Rutledge wished the Money might be advanced upon the Credit of the Qr. Mr. General. Wished that an Enquiry might be made whether Goods had been advanced. If so, it was against the association.
       Lynch wish’d the Letter read.—S. Adams read it.
       Jay. Seconded the Motion of E. Rutledge that a Committee be appointed to enquire if Goods are raised vs. the association.
       Gadsden wished the Motion put off. We had other Matters of more importance.
       Willing. Thought that Goods might be purchased upon four Months Credit. We should not intermix our Accounts.
       Paine. We have not agreed to cloath the Soldiers, and the Qr. Mr. Genl. has no Right to keep a Slop Shop any more than any Body else. It is a private Matter. Very indigested Applications are made here for Money.
       Deane. The Army must be cloathed, or perish. No preaching vs. a Snow Storm. We ought to look out, that they be kept warm and that the Means of doing it be secured.
       Lynch. We must see that the Army be provided with Cloathing. I intended to have moved this very day that a Committee be appointed to purchase woolen Goods in this City and N. York, for the use of the Army.
       E. Rutledge. I have no objection to the Committee. I meant only that the poor Soldiers should be supplied with Goods and Cloathing as cheap as possible.
       Lewis. Brown of Boston bought Goods at N. York and sent em up the North River, to be conveyed by Land to Cambridge.
       Dyer. Wanted to know whether the Soldiers would be obliged to take these Goods. Goods cheaper in York than here.
       Sherman. The Sutlers, last War, sold to the Soldiers who were not obliged to take any Thing. Many will be supplied by Families with their own Manufacture. The Qr. Mr. General did not apply to Congress, but to his own private Correspondents.
       Deane. The Soldiers were imposed on by Sutlers last War. The Soldiers had no Pay to receive.
       Lynch. A Soldier without Cloathing is not fit for Service, but he ought to be cloathed, as well as armed, and we ought to provide as well as it can be done, that he may be cloathed.
       Nelson. Moved that 5000£ st. be advanced to the Qr. Mr. Genl. to be laid out in Cloathing for the Army.
       Langdon. Hoped a Committee would be appointed.
       Sherman liked Nelsons motion with an Addition that every Soldier should be at Liberty to supply himself in any other Way.
       Reed. Understood that Mass. Committee of Supplies had a large Store that was very full.
       Sherman. For a Committee to enquire what Goods would be wanted for the Army, and at what Prices they may be had and report.
       Gadsden. Liked that best.
       Johnson. Moved that the Sum might be limited to 5000£ st. We dont know what has been supplied by Mass., what from Rhode Island, what from N. York, and what from Connecticutt.
       S. Adams. Liked Nelson’s Motion.
       Ward. Objected to it, and preferred the Motion for a Committee.
       
       Nelson. The Qr. Mr. is ordered by the General to supply the Soldiers, &c.
       Paine. It is the Duty of this Congress to see that the Army be supplied with Cloathing at a reasonable Rate. I am for a Committee. Qr. Mr. has his Hands full.
       Zubly. Would it not be best to publish Proposals in the Papers for any Man who was willing to supply the Army with Cloathing, to make his offers.
       Harrison. The Money ought to be advanced, in all events. Content with a Committee.
       
        R. R. Livingston.
       
       Willing. Proposed that We should desire the Committee of this City, to enquire after these Goods and this will lead them to an Enquiry, that will be beneficial to America.
       Chase. The City of Philadelphia has broke the association by raising the Price of Goods 50 per Cent. It would not be proper to purchase Goods here. The Breach of the association here is general, in the Price of Goods, as it is in N. York with Respect to Tea. If We lay out 5000£ here we shall give a Sanction to the Breaches of the association. The Breach is too general to be punished.
       Willing. If the Association is broke in this City, dont let us put the Burden of Examining into it upon a few, but the whole Committee. N. York have broke it, entirely. 99 in 100 drink Tea. I am not for screening the People of Philadelphia.
       Sherman. I am not an Importer, but have bought of N. York Merchants for 20 years, at a certain Advance on the sterling Cost.
       R. R. Livingston. Thought We ought to buy the Goods where they were dearest, because if We bought em at N. York where they were cheapest, N. York would soon be obliged to purchase in Phil, where they are dearest and then the loss would fall upon N. York. Whereas in the other Way the Loss would be general.
       Jay. We had best desire the Committee of this City to purchase the Quantity of Goods at the Price stated by the Association and see if they were to be had here at that Price.
       This Debate terminated in a Manner that I did not foresee.—A Committee was appointed to purchase 5000£ st.s worth of Goods, to be sent to the Qr. Mr. and by him be sold to the Soldiers at first Cost and Charges. Qr. Mr. to be allowed 5 Pr. Cent for his Trouble.
       Mr. Lynch, and Coll. Nelson and Coll. Harrison indulged their Complaisance and private Friendship for Mifflin and Washington so far as to carry this.
       
       It is almost impossible to move any Thing but you instantly see private Friendships and Enmities, and provincial Views and Prejudices, intermingle in the Consultation. These are degrees of Corruption. They are Deviations from the public Interest, and from Rectitude. By this Vote however, perhaps the poor Soldiers may be benefited, which was all I wished, the Interest of Mr. Mifflin being nothing to me.
      